FILED
                             NOT FOR PUBLICATION                            MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIESLA DEL CARMEN                              No. 09-71619
BRACAMONTE-ROMERO,
                                                 Agency No. A077-152-140
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Mariesla Del Carmen Bracamonte-Romero, a native and citizen of Peru,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decisions denying her motion

to reopen removal proceedings conducted in absentia. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. Reviewing for abuse of discretion, Salta v. INS, 314 F.3d 1076,

1078 (9th Cir. 2002), we deny the petition for review.

      Contrary to Bracamonte-Romero’s contention, the agency did not abuse its

discretion in concluding that she failed to overcome the presumption of effective

service created by regular mail. Cf. id. at 1079-80; Sembiring v. Gonzales, 499

F.3d 981, 988 (9th Cir. 2007).

      Nor did the BIA abuse its discretion in denying Bracamonte-Romero’s

motion to reopen because the motion failed to offer any new or previously

unavailable evidence. See 8 C.F.R. § 1003.2(c)(1).

      Bracamonte-Romero’s motion to stay is denied.

      Counsel Antonia R. Salazar’s motion to withdraw as counsel on behalf of

Bracamonte-Romero is granted. Court records shall be amended to reflect

petitioner Marisela Del Carmen Bracamonte-Romero 4801 108th St. #B-202,

Lynwood, WA 98037, is proceeding pro se.

      PETITION FOR REVIEW DENIED.




                                         2                                   09-71619